DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/21 has been entered.

Response to Arguments
Applicant's arguments filed 09/14/21 have been fully considered but they are not persuasive. 
On page 8 Applicant argues the amended claims require angled studs, and the prior art fails to teach these, even though Weber distinctly claims the inclusion of barbs/anchors/studs. 
Since Applicant hasn’t provided any argument as to why the barbs/anchors/studs of Weber could not be considered studs, the Examiner cannot find this persuasive. 
On pages 8-9 Applicant briefly touches on the fact that the prior art doesn’t disclose the “integral formation” of the studs onto coils.
can be considered to be integrally formed. See the rejection below.
On page 9 Applicant argues the studs of the Combination “do not perform the same function” as the Applicant’s studs. 
The Examiner notes that the function of an element is immaterial when the claimed invention is a device.
On page 10 Applicant argues that the anchors of Ouriel include anchors that are oriented in a manner “that would detach the device from the luminal wall when a distraction force is applied, defeating the purposed of the claimed apparatus” (sic). 
The Examiner respectfully disagrees, noting any function of the claimed apparatus is immaterial if the device is capable of performing the recited function. Since the Examiner understands that the device can be implanted in a manner in which the distractional force is applied to the coil before securing into the tissue, the anchors would not detach but would rather anchor after distraction. The Examiner further references the new matter rejection below in regards to this claim limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 12-14, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 are rejected for having new matter since there is no support for the studs being “integrally formed” on the abluminal surface of the spring coils. Notably, Applicant’s specification appears to claim the exact opposite configuration of the studs formation, since they are described as being a biodegradable polymer (PGA, PLA, etc. [0017]) and the coils are described as being formed of a shape memory material ([0024]).  Any recitation made by the specification that indicates that micro anchors 14 could be 2-ply with the coil (Figure 1) isn’t of relevance to the elected species (Figure 2) which doesn’t have micro anchors 14, but has a different embodiment of studs (elements 22 and 24). This is accordingly new matter. 
Further, the claims are rejected for having new matter since there is no support in the originally filed specification for the “studs…[are] configured to impart a distraction force on the luminal segment at said treatment location to lengthen the luminal segment at said location”. Paragraph [0018], which describes the studs of elected Figure 2, indicates that the organ lengthening device has angled struts which extends “into the luminal tissue to oppose the axial loading/forces exerted by the spring coils 12 on the tissue”. This makes it clear that the spring coils 12 exert axial loading/forces on the studs do not, and in fact, oppose any axial/loading forces (i.e. act in opposition to the distraction force).  Paragraph [0022] likewise indicates that “[a]s the outer abluminal surface 15, and in particular micro anchors 14 are engaged with the inner wall of the organ, the inner wall section of the organ adjacent the springs 12 is distended as the springs expand.” This further supports the fact that the springs 12 expand to impart the distraction force, whereas the anchors are engaged with the tissue and thus don’t impart any distraction force at all. Paragraph [0045] indicates “[t]he use of a more complex procedure to anchor the spring in this study was used purely to test the concept of evenly distributing the force of distraction along the spring.” This likewise admits that the spring alone provides the distraction force and the anchors simply function to evenly distribute the spring’s force to tissue. Paragraph [0046] even indicates that sutures (which definitely cannot impart any distraction force) as opposed to studs, are likewise effective, again providing proof of the lengthening occurring without influence of the tissue attachment means. Paragraph [0051] and [0062] likewise indicates that the bias of the tubular structure is the structure which imparts the distractional force, not the studs.  Throughout, there is no support for the studs contributing to the distractional force and this is accordingly new matter.
Remaining claims are rejected for depending on a claim with new matter.
Claim Objections
Applicant is advised that should claims 1, 3, 6-7 be found allowable, claims 12-14 and 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 12-14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman et al. (US 20120083820 A1), hereinafter known as Carman in view of Weber (US 20090043276 A1), further in view of Ouriel et al. (US 20040117003) hereinafter known as Ouriel.
Regarding claims 1 and 12 Carman discloses a mechanical distension apparatus comprising:
an elongate, tubular structure configured to be inserted into a luminal segment of the luminal organ at a treatment location (the Examiner notes that this, and all other phrases in italics in the Examiner’s representation of the claims, are considered to be “intended use” or “functional” limitations. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  Additionally, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Unless otherwise noted, the Examiner believes the structure of the prior art sufficient to meet the intended uses and/or functional limitations of the claims see [0017]);
the tubular structure comprising a central axial channel configured to allow normal operation of said luminal organ ([0017]); 
the tubular structure comprising a plurality of spring coils (Figure 1) disposed between first and second ends of said tubular structure such that the tubular structure is compressible along a longitudinal axis between the first and second ends, to form an axially compressed configuration ([0017]);
said spring coils comprising an abluminal surface having a first region and a second region (e.g. a left end region and a right end region, respectfully) configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration (Figure 1 item 12);
wherein the tubular structure is biased to elongate to an expanded configuration ([0017]), said bias being configured to impart a force on the luminal segment at the treatment location to lengthen the luminal segment at said location ([0017]); and 
but is silent with regards to the coils comprising integrally formed biodegradable studs on the abluminal surface configured to engage an internal wall,

However, regarding claims 1 and 12 Weber teaches that implantable endoluminal devices which are for anchoring in a hollow organ are known to have a plurality of biodegradable studs integrally formed on the abluminal surface (Figure 2 item 22; “integral” is defined by Merriam-Webster as “essential to completeness: constituent; formed as a unit with another part; composed of constituent parts; lacking nothing essential: entire”. This indicates that since the anchors are taught by Weber as being a part of the flexible elongate element (see figures 1-2), the anchors are understood to be “integrally formed” on the abluminal surface of the endoluminal device) that are configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration ([0011]),
wherein the studs are degradable over time such that the studs disengage from the internal wall of the luminal segment after expansion of the tubular structure ([0029]). Carman and Weber are involved in the same field of endeavor, namely implantable endoluminal spiral devices for hollow organs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carman by including studs on the coils such as is taught by Weber in order to ensure the device as a whole anchors sufficiently to the treatment area and maintains adequate connection to 
Further, regarding claims 1 and 12 Ouriel teaches an implantable endoluminal device which includes a plurality of studs in the first region being angled towards the first end of a tubular structure, and a plurality of studs in a second region which are angled towards the second end of the tubular structure (Annotated Figure 1).  Carman and Ouriel are involved in the same field of endeavor, namely implantable endoluminal devices for hollow conduits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Carman Weber Combination by having two groups of angled studs such as is taught by Ouriel in order to prevent axial migration of the device once implanted into the lumen (see at last Ouriel [0047], [0081]), thus securing the device more forcefully against movement. Such a configuration of angled barbs is well-known in the art for prevent migration of the implanted conduit. Further, the Carman Weber Ouriel Combination is understood to have both the studs and elongated configuration to impart a distraction force on the stent at the treatment location if implanted in a manner that allows the elongation of the coils of Carman to be placed in position within tissue at an extended, lengthened configuration, preventing back-spring of the coils with the angled studs and thus fixing the distracted state of the stent in place within tissue. See the explanation regarding functional limitations above.

    PNG
    media_image1.png
    933
    565
    media_image1.png
    Greyscale

Regarding claim 2 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses said tubular structure is formed from a shape memory material so the structure is biased to elongate to the expanded configuration by memory effect ([0014], [0017]).
claims 3 and 13 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Weber further teaches said plurality of degradable studs are disposed on the abluminal surface of a full length of the spring coils (Figures 1-2).
Regarding claims 6 and 23 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses an absorbable retaining element configured to retain the tubular structure in its axially compressed configuration,
wherein the retaining element is configured to dissolve after a period of time within the lumen to free the tubular structure to impart said distraction  force on the lumen ([0018]).
Regarding claims 7 and 14 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Weber further teaches the plurality of biodegradable studs comprise micron-size features extending from the abluminal surface ([0028] the elongate coiled element 20 to which the studs are adhered to have a diameter of about 20-150 microns. Accordingly, the (smaller) studs are understood to also be micron-sized).




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/15/21